Citation Nr: 1739053	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as a lung condition), to include as due to herbicide agent and asbestos exposure.  

2.  Entitlement to service connection for type II diabetes mellitus (diabetes), to include as due to herbicide agent exposure.  

3.  Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to February 1972.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a November 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record. 

The issue of entitlement to service connection for a heart disease, to include as due to herbicide agent exposure, was raised by the Veteran in a Privacy Release Form for his Congressman in July 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2010.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016). 

The appeals are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A July 2010 treatment record from Brecksville VAMC noted that the Veteran filed for disability benefits from the Social Security Administration (SSA).  The record contains an October 2015 request for SSA medical records; however, the record does not contain any responses, follow-up requests, or evidence marked as obtained from the SSA.  As these records are in the constructive possession of the government and may be relevant to the analysis of all the issues herein, further development is required.  See Baker v. West, 11 Vet. App. 163 (1998).   

Additionally, during the November 2016 hearing, the Veteran testified that he received medical treatment from the Brecksville, Mansfield, and Cleveland VAMCs (Wade Park).  The records from Mansfield VAMC are not part of the claims file.  As these records are in the constructive possession of VA it has a duty to insure they are in the file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has contended that he was exposed to herbicides while working on trucks shipped to his base in Okinawa from Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Seek any records of any SSA disability determinations and the medical records underlying those determinations.  

All attempts, even if unsuccessful, must be documented in the claims file.  

2.  Seek any records of the Veteran's treatment at the Mansfield VAMC. 

Efforts to obtain these records must continue until they are obtained or it is reasonably certain that further efforts would be futile or that they do not exist.  

Advise the Veteran of any records that cannot be obtained, the efforts made to obtain them; and of what further actions will be taken.

3.  Ask the Department of Defense or other appropriate entity to verify whether the Veteran would have been exposed to herbicides from working on vehicles received in Vietnam from Okinawa.

4.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then return the case to the Board, if otherwise available.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2016).

